Exhibit 99.2 CONSENT OF HOILIHAN CAPITAL, LLC National Holdings Corporation 120 Broadway, 27 th Floor New York, New York 10271 RE: Proxy Statement/Prospectus of National Holdings Corporation (“National”) and Gilman Ciocia, Inc. (“Gilman”) which forms part of the Registration Statement on Form S-4 of National (the “Registration Statement”). We hereby consent to the inclusion of our opinion letter, dated June 20, 2013, to the Board of Directors of National as Annex D to the Proxy Statement/Prospectus included in the Registration Statement filed with the Securities and Exchange Commission today and the references to our firm and our opinion in such Registration Statement under the headings “ SUMMARY—Opinion of National's Financial Advisor,
